 

Exhibit 10.3

 



CONSULTING AGREEMENT

 

This agreement (the “Agreement”), dated February , 2020 (the “Effective Date”)
serves as the consulting agreement by and between OMNIQ Corp. and / or any of
its subsidiaries (the “Company” or “OMNIQ”) and Campbeltown Consulting Ltd
and/or Mr. Carlos J Nissensohn and/or any entity under his control (the
“Consultant”) pursuant to which the Consultant shall provide the Company and its
controlled entities with certain business development, managerial and financial
services in accordance with the terms and conditions of this Agreement.

 

WHEREAS, the Company and Consultant entered into that certain Letter Agreement,
dated September 5, 2019.

 

WHEREAS, the Company and Consultant desire to have this Agreement replace the
Letter Agreement as the governing document for Consultant’s services.

 

NOW, THEREFORE, in consideration of the premises and conditions set forth
herein, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Consultant hereby agree as follows:

 

  1. Title and Scope of Consultant’s Services. Pursuant to this Agreement, the
Consultant is appointed as a financial and managerial consultant and will be
involved with assisting the CEO in: (i) developing the OMNIQ business in the US,
Israel, Europe and as requested by the CEO (ii) studying the cost structure and
recommend measures to improve efficiency and cost savings, (iii) assisting the
Company in structuring a credit facility or raising new debt financing for OMNIQ
and/or its subsidiaries (iv) monitoring the up listing of OMNIQ to a national
market (v) the initiation and consummation of certain mergers and/or,
acquisitions (vi) supervising OMNIQ IR activities as well as other financial
activities of OMNIQ as shall be reasonably required by OMNIQ (the “Services”).
Consultant shall not be involved in soliciting any investors or taking any other
action which may require his registration with the U.S. Securities Exchange
Commission. Consultant will devote at least 80% of his working time to the
Services.

 

  2. Consideration and Payment Terms. In consideration for the Services,
Consultant shall be entitled to receive the following fees:

 

  a. Monthly Fee: a monthly fee of $30,000.         b. Debt Financing Fee: If
the Company procures debt financing during the term of this Agreement and
without any equity component, then the Consultant, who shall have coordinated
the transaction through which the Company procured the debt financing, shall be
entitled to 5% of the gross funds raised; however if the Company is required to
pay a success fee to another external entity, the Consultant shall be entitled
to only 3% of the gross funds raised. Consultant’s right to receive such fee
shall remain in force for a period of 24 months immediately following the
termination of this Agreement.         c. Equity Financing Fee: If the Company
procures equity financing in an amount equal to or greater than $2,000,000
during the term of this Agreement, then the Consultant shall be entitled to a
success fee of $60,000 upon the Company’s receipt of at least $2,000,000.
Consultant’s right to receive such fee shall remain in force for a period of 24
months immediately following the termination of this Agreement. If the Company
procures equity financing in an amount equal to or greater than $4,000,000
during the term of this Agreement, then the Consultant shall be entitled to a
success fee of $180,000 upon the Company’s receipt of at least $4,000,000.
Consultant’s right to receive such fee shall remain in force for a period of 24
months immediately following the termination of this Agreement. If the Company
procures equity financing in an amount equal to or greater than $6,000,000
during the term of this Agreement, then the Consultant shall be entitled to a
success fee to be determined by the Board of Directors but not less than
$250,000 upon the Company’s receipt of at least $6,000,000. Consultant’s right
to receive such fee shall remain in force for a period of 24 months immediately
following the termination of this Agreement.

 

 

 

 

d. Uplisting to National Exchange. If the Consultant assists in the planning and
monitoring of a successful listing or offering of securities by the Company, or
any subsidiary thereof, on the NASDAQ or New York Stock Exchange markets and
such a listing or offering shall be consummated within 24 months as of the date
hereof, then the Consultant shall be entitled to a $80,000 onetime payment which
shall be paid on the 1st day that the OMNIQ shares become traded on such
national exchange.

 

  e. M&A Fee:

 



  i. If the Company closes any M&A transaction with a third party target during
the term of this Agreement, then the Consultant shall be entitled to a success
fee in the amount equal to five percent (5%) of the total transaction price, in
any combination of cash and shares to be determined by OMNIQ, to be paid to the
Consultant within two (2) weeks of the closing of such transaction. In the event
an external entity is entitled to a success fee from the same M&A transaction,
the Consultant’s fee shall be reduced to no less than two and one-half percent
(2.5%) and such amount reduced from Consultant’s fee shall be reallocated to the
fee due to such external entity.         ii. If the Company closes any M&A
transaction in which it is the acquired company, then the Consultant shall be
entitled to a success fee in the amount equal to two percent (4%) of the total
transaction price, in any combination of cash and shares to be determined by the
Company, to be paid to the Consultant within two (2) weeks of the closing of
such transaction.         iii. The fees described in this Section 2(e) shall
also apply to any M&A transaction that closes after the term of this Agreement
but which the Consultant substantially contributed to prior to the termination
of this Agreement.

 

  f. Foreign Sales Fee: Consultant shall be entitled to a fee equal to five
percent (5%) of the year-to-year growth in the Company’s foreign sales of its
products and services during the term of the Agreement. Such fee shall be paid
within a reasonable time after the end of each fiscal year. If this Agreement is
terminated prior to the end of a fiscal year, then the Consultant shall be
entitled to receive a pro-rated amount of the sales growth realized by the
Company that year.

 

 

 

 



  3. Payments: Payments of all fees described in Section 2 hereof shall be made
against receipt of lawful invoices. Monthly fees of $30,000 pursuant to Section
2(a) shall be made on the 3rd of each calendar month for the Services rendered
in the previous month. The Company shall make fee payments pursuant to Sections
2(b) and 2(c) within seven (7) days of receipt of proceeds.         4. Expenses:
The Consultant’s overseas flights and accommodations shall be preapproved by
OMNIQ and based on such approval will be fully covered by OMNIQ. Any additional
related expenses shall be preapproved by OMNIQ and will be covered accordingly.
Other than as set above, each party to this Agreement shall bear and pay its own
expenses whatsoever, related to the execution of this Agreement.         5.
Confidential and Proprietary Information: All information supplied to between
the parties shall be considered of confidential nature. Neither party shall
disclose any such information to any other person without the prior written
consent of the other party, save for information to be released based on a legal
requirement. Every party shall take reasonable precautions to prevent
unauthorized disclosure of such information during the term of this Agreement
and for a period of 3 year thereafter. Either party agrees, upon termination of
this Agreement by either party, to promptly return all such Confidential
Information contained in any form to the other party. This letter of
confirmation and agreement shall be subject to confidentiality obligation as set
herein. The Consultant hereby grants, transfers and assigns to the Company all
of its rights, title and interest, if any, in any and all materials and/or work
or products, in all forms or formats and the copyrights and patent rights
thereto, including documentation, literary work, audiovisual work and any other
work of authorship, hereafter expressed, made or conceived in the scope of this
engagement.         6. Parties’ Relations: In performing the Services, nothing
in this Agreement shall be construed to create the relationship of
employer-employee either expressed or implied. Further, the relationship between
the Parties is that of an independent contract, Consultant being an independent
contractor, free from interference or control by the Company in the performance
of Services, subject only to the terms of this Agreement.         7. Reports:
Unless otherwise mutually agreed with the Consultant, the Consultant will report
on a regular and on-going basis directly to Mr. Shai Lustgarten, CEO of OMNIQ.  
      8. Term: This Agreement shall terminate on the four-year anniversary of
the Effective Date. After the Expiration date of this Agreement, the Parties
agree that the Term of this Agreement shall automatically be extended for
consecutive periods of one (1) year each time, unless, not less than ninety (90)
days preceding such anniversary date, the Parties to this Agreement shall decide
not to extend the term of this Agreement.         9. Termination: During the
first 12 months, the Consultant can terminate the Agreement without cause and
subject to 90 days’ prior written notice. After the first 12 months, either
party may terminate the Agreement without cause, subject to 90 days’ prior
written notice to the other party.         10. Miscellaneous: (i) Except as set
forth herein, either party shall not assign its obligations without the prior
written consent of the other, save if such assignment or transfer is made to a
company under its Consultant control (ii) This Agreement shall be interpreted
and enforced in accordance with the laws of the state of New York (iii) This
Agreement and the agreements referenced herein represent the sole and entire
agreement between the parties and supersede and terminate any and all prior
agreements, negotiations, and discussions between the parties or their
respective counsel with respect to the subject matters covered in this
Agreement. This Agreement may be modified only in writing and signed by both
parties (iv) Notices - All notices provided for hereunder shall be deemed
accepted 7 business days after mailed by first-class mail, postage pre-paid, or
hand delivered, addressed to the persons and at the address set in the preamble
to this Agreement.

 

[Signature Page Below]



 



 

 



 



OMNIQ CORP.       /s/ Shai Lustgarten   Shai Lustgarten   Chief Executive
Officer       CONSULTANT       /s/ Carlos Nissensohn   Campbeltown   Consulting
Ltd Carlos   J.Nissensohn  

 

[Signature Page to Consulting Agreement]

 

 

 